DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Response to Amendment
	Applicant filed a response, amended claim 1, 3, 13, and added new claims 14-18 on 10/24/2022. 

Response to Arguments
	Applicant’s arguments are primarily drawn to the amended claim. The revised rejection below addresses the amended claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aglen (English Translation of EP1211052). 
	Regarding claim 1, Aglen teaches a fiber bundle device comprising:
an affixing head for affixing fiber-reinforced plastic tape under heat and/or pressure (Figure 2 and [0022], [0035], [0036]), wherein the affixing head including:
a heater that heats the tape [0022], [0023] and
a feeder that holds and/or conveys the fibers that is being affixed by the affixing header during an affixing operation of affixing the fiber bundles by the affixing head (Figure 2, item 24 and [0033]).  

Given that the heater and feeder are incorporated into a single structure, the heater would move together with the feeder in a direction along the affixing surface and would be configured to heat the fiber bundle that is being affixed from a surface thereof that faces toward the affixing surface. 

Aglen does not explicitly teach the device utilizes fiber bundles that have been cut in advance to a predetermined length, one by one. 

Examiner notes the claims are drawn to an apparatus. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP § 2115). 
Given that the apparatus of Aglen is identical to the claimed apparatus, the apparatus of Aglen would be capable of being used with fiber bundles that have been cut in advance to a predetermined length, one by one. 

Regarding claim 2, Aglen teaches the apparatus as applied to claim 1, wherein the affixing head is attached to an articulated robot ([0017] and [0036]). 

Regarding claim 3, Aglen teaches the apparatus as applied to claim 1, further comprising:
a fiber bundle storage capable of storing the fiber material (Figure 2, item 32 and [0030]);
a fiber bundle supplier capable of supplying the fiber material stored in the fiber bundle storage to the affixing head (first pair of rollers 20 and 22 in Figure 2, [0028]). 

	Regarding claim 4, Aglen teaches the apparatus as applied to claim 1, wherein at least a part of the tape is impregnated with resin in advance [0008].

	Regarding claim 5, Aglen teaches the apparatus as applied to claim 4, wherein the resin is a thermoplastic resin (Col 14, Ln 2-16). 
Aglen does not explicitly teach the tape includes carbon fibers. 
However, apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function or the materials worked upon by the apparatus. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP § 2115).
Given that the apparatus of Aglen is identical to the claimed apparatus, the apparatus of Aglen would be capable of being used with carbon fibers. 

	Regarding claim 6, Aglen teaches the apparatus as applied to claim 2, further comprising:
a fiber bundle storage capable of storing the fiber material (Figure 2, item 32 and [0030]);
a fiber bundle supplier capable of supplying the fiber material stored in the fiber bundle storage to the affixing head (first pair of rollers 20 and 22 in Figure 2, [0028]). 

Regarding claim 7, Aglen teaches the apparatus as applied to claim 2, wherein at least a part of the tape is impregnated with resin in advance [0008].

	Regarding claim 8, Aglen teaches the apparatus as applied to claim 3, wherein at least a part of the tape is impregnated with resin in advance [0008].
Examiner notes the claims are drawn to an apparatus. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function or the materials worked upon by the apparatus. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP § 2115). 

	Regarding claim 9, Aglen teaches the apparatus as applied to claim 6, wherein at least a part of the tape is impregnated with resin in advance [0008].

Regarding claim 10, Aglen teaches the apparatus as applied to claim 7, wherein the tape comprises thermoplastic resin [0022].
Aglen does not explicitly teach the tape includes carbon fibers. 
However, apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function or the materials worked upon by the apparatus. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP § 2115). 
Given that the apparatus of Aglen is identical to the claimed apparatus, the apparatus of Aglen would be capable of being used with carbon fibers. 

Regarding claim 11, Aglen teaches the apparatus as applied to claim 8, wherein the tape comprises thermoplastic resin [0022].
Aglen does not explicitly teach the tape includes carbon fibers. 
However, apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function or the materials worked upon by the apparatus. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP § 2115). 
Given that the apparatus of Aglen is identical to the claimed apparatus, the apparatus of Aglen would be capable of being used with carbon fibers. 

Regarding claim 12, Aglen teaches the apparatus as applied to claim 9, wherein the tape comprises thermoplastic resin [0022].
Aglen does not explicitly teach the tape includes carbon fibers. 
However, apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function or the materials worked upon by the apparatus. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP § 2115). 
Given that the apparatus of Aglen is identical to the claimed apparatus, the apparatus of Aglen would be capable of being used with carbon fibers. 
	
	Regarding claim 13, Aglen teaches the apparatus as applied to claim 1.
Given that the heater and feeder are incorporated into a single structure (Figure 1 and 2), the feeder would be capable of moving together with the heater in the direction along the affixing surface and feeding the tape that is being affixed relative to the affixing surface. 

	Regarding claim 14, Aglen teaches the apparatus as applied to claim 1, wherein the heater includes a light source that irradiates the surface of the tape that is being affixed with light to heat the tape that is being affixed from the surface of the tape that is being affixed (Figure 2, item 26 and [0022], [0032]- [0033]). 

	Regarding claim 15, Aglen teaches the apparatus as applied to claim 14, wherein the light source includes an infrared lamp or laser [0022], [0032]- [0033]. 

	Regarding claim 16, Aglen teaches the apparatus as applied to claim 1, wherein the affixing head further includes a pressing roller that moves together with the feeder and presses the tape that is being affixed against the surface (Figure 3, item 40 and [0031]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aglen (English Translation of EP1211052), as applied to claim 1, in further view of Desplats (WO 2005/0077644). 
	Regarding claim 17 and 18, Aglen teaches the apparatus as applied to claim 1, wherein the feeder are rollers [0033]. 
	Aglen does not teach the feeder includes a pair of conveyors that sandwich the fiber bundle that is being affixed therebetween to hold and convey the fiber bundle that is being affixed, wherein at least one of the conveyors includes a conveyor belt. 
	Desplats teaches a device for depositing non-woven threads in a mold for manufacturing composite material parts (Title and Page 1), comprising a double belt conveyor for feeding the treads (Page 7 and 8 and Figure 3, item 13). 
	Both Aglen and Desplats teach an apparatus comprising mechanisms for conveying fibrous material through an apparatus head for affixing onto a surface. It would have been obvious to one of ordinary skill in the art to substitute the rollers of Aglen with the double belt conveyor of Desplats, a functionally equivalent mechanism for feeding fiber material. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/HANA C PAGE/Examiner, Art Unit 1745